NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                              Submitted September 23, 2010
                               Decided September 27, 2010

                                          Before

                          ILANA DIAMOND ROVNER, Circuit Judge

                          TERENCE T. EVANS, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2413

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Southern District of Illinois.

       v.                                      No. 3:08CR30115‐JPG

DEMOND KNIGHT,                                 J. Phil Gilbert,
    Defendant‐Appellant.                       Judge.




                                        O R D E R

       In 2006, Demond Knight pleaded guilty to possessing an unregistered firearm, 26
U.S.C. § 5861(d), and was sentenced to 30 months’ imprisonment and 24 months’
supervised release.  Knight left prison in May 2008 and began serving his term of
supervision, but he soon thereafter violated the conditions of his release.  Knight’s
probation officer finally petitioned for revocation in May 2009, but Knight absconded and
was not caught for another year.  At the revocation hearing he admitted every violation
alleged in the petition to revoke, including possessing marijuana, skipping out on drug
No. 10‐2413                                                                                Page 2

treatment and testing, driving while his license was revoked, and not reporting to his
probation officer.  The district court revoked his supervision and ordered Knight to serve an
additional 24 months’ imprisonment with no additional supervised release.  Knight filed a
notice of appeal, but his appointed lawyer has concluded that the case is frivolous and
moves to withdraw.  See Anders v. California, 386 U.S. 738 (1967).  Knight has not responded
to our invitation to comment on counsel’s submission.  See CIR. R. 51(b).  We confine our
review to the potential issues identified in counsel’s facially adequate brief.  See United States
v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel first evaluates whether Knight could argue that revoking his supervision
was an abuse of discretion.  Yet Knight has not signaled that he wants the revocation set
aside, and we recently held in United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010), that
potential challenges to a revocation of supervised release should not be explored in an
Anders submission unless the defendant wants the revocation set aside.  In any event, a
challenge to the decision to revoke would be frivolous because revocation was mandatory
after Knight admitted to possessing marijuana.  See 18 U.S.C. § 3583(g)(1); United States v.
Hondras, 296 F.3d 601, 602 (7th Cir. 2002).

        Counsel also questions whether Knight could argue that his 24‐month term of
reimprisonment is plainly unreasonable.  See United States v. Kizeart, 505 F.3d 672, 674 (7th
Cir. 2007).  The further incarceration was not a surprise; the first time Knight was caught
using marijuana, the judge warned him that another episode would land him back in
prison.  And we agree with counsel that any dispute about the length of the term would be
frivolous, even though it exceeds the range of 5 to 11 months contemplated by the policy
statements for Knight’s drug possession, his most‐serious violation.  See U.S.S.G. §§ 7B1.1,
7B1.4(a); 18 U.S.C. § 3583(e)(3); United States v. Trotter, 270 F.3d 1150, 1151 (7th Cir. 2001). 
The court had selected 24 months only after assessing the nature and severity of Knight’s
violations and taking stock of the guidelines range and the sentencing factors in 18 U.S.C.
§ 3553(a).  The court had also heard allocution from both Knight and his lawyer.  These
steps would satisfy us that the term imposed is not plainly unreasonable.  See United States
v. Neal, 512 F.3d 427, 438 (7th Cir. 2008); United States v. Pitre, 504 F.3d 657, 664 (7th Cir.
2007).

       Finally, counsel assumes that Knight might be able to raise a claim of ineffective
assistance.  Defendants have a right to counsel in revocation proceedings, FED. R. CRIM. P.
32.1; United States v. Eskridge, 445 F.3d 930, 933 (7th Cir. 2006); but this right is not
constitutional (and thus cannot support a claim of ineffective assistance) unless the
defendant denies the alleged violations or offers a substantial argument in mitigation,
Eskridge, 445 F.3d at 932‐33.  Knight did neither.  In any event, appellate counsel also
represented Knight in the district court and appropriately acknowledges that, if there is a
No. 10‐2413                                                                                Page 3

claim about her performance, it should be argued by Knight or a different lawyer in a
collateral proceeding.  See Massaro v. United States, 538 U.S. 500, 504‐05 (2003); United States
v. Martinez, 169 F.3d 1049, 1052 (7th Cir. 1999).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.